DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 3-5  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  claims 3-5 directs to an all solid state battery comprising a cathode having a covering layer, solid electrolyte layer and anode.  Originally elected Inventions of lithium niobite as covering layer  and newly added invention of solid state battery  are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as cover layer for a cathode useful in a non-solid state battery or in fuel cell  and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 3-5  withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US2016/0211519). 
Uchiyama teaches lithium niobate be attached onto its surface of an active material particles ([0059], Fig. 3). 
Regarding claim 2,  Uchiyama does not expressly teach an A/B ratio value between a first peak intensity value A at a diffraction angle (2ө) of 23.7°±0.5° and a second  peak intensity value B at a diffraction angle  (2ө) of 53.2°±0.5°, is 1.96 or more and 2.54 or less. 
Uchiyama discloses amorphous lithium niobate is desired and crystallized lithium niobate need be controlled for enhanced lithium conductivity ([0068],[0069]).  Uchiyama disclosed such lithium niobate is prepared by manufacturing an active material composite powder which  includes a spraying and drying step of spraying a solution including lithium and a peroxo complex of niobium onto the active material and at the same time drying the solution, and a heating treatment step of carrying out a heating treatment after the spraying and drying step, wherein the temperature of the heating 
 Since Uchiyama disclosed amorphous lithium niobate is desired, it would have been obvious for one of ordinary skill in the art to optimize amorphous niobate  content in the covering layer via routine optimization (see MPEP 2144. 05 II) as suggested by Uchiyama.  Uchiyama disclosed amorphous lithium niobite is same or substantially the same as that of instantly application disclosed amorphous lithium niobate (see the published application para. [[0028], [0029], [0042], [0074]), therefore, same or substantially the same of A/B ratio value between a first peak intensity value A at a diffraction angle (2ө) of 23.7°±0.5° and a second  peak intensity value B at a diffraction angle  (2ө) of 53.2°±0.5°, being 1.96 or more and 2.54 or less, as that of instantly claimed would be expected.   Furthermore,  Uchiyama disclosed method is similar as that of instantly application (see the published application para. [0058]-[0074]), therefore, similar product having similar A/B ratio as that of instantly claimed would be expected. 

Response to Arguments
Applicant's arguments filed  on 12/30/2021 have been fully considered but they are not persuasive.  In response to applicant’s arguments about instant invention disclosed heating temperature being 200 °C with 5 hours being one of the comparative example 8-9 of the instant application,  it is noted that instant claimed lithium niobate . 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUN LI/Primary Examiner, Art Unit 1759